— Judgment unanimously affirmed. Memorandum: By entering a guilty plea, defendant forfeited his right to contend on appeal that he was denied his statutory right to a speedy trial under CPL 30.30 (see, People v O’Brien, 56 NY2d 1009, 1010; People v Suarez, 55 NY2d 940, 942; see also, People v Friscia, 51 NY2d 845, 847).
We have examined defendant’s other contention and find it to be without merit. (Appeal from Judgment of Steuben County Court, Finnerty, J. — Felony Driving While Intoxicated.) Present — Callahan, J. P., Balio, Doerr, Boomer and Boehm, JJ.